Exhibit 10.4

 

Amendment No. 1

to

Employment Agreement

 

The Amendment No. 1, dated as of April 1, 2010 (“Amendment”), to the Employment
Agreement, dated as of April 1, 2009 (the “Agreement”) by and among Six
Flags, Inc., Six Flags Operations Inc. and Six Flags Theme Parks Inc. and Louis
Koskovolis.  Capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Executive is currently employed by SF pursuant to the Agreement;

 

WHEREAS, the Company and Executive desire to modify the terms and conditions of
Executive’s continued employment by entering into this Amendment; and

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, it is hereby agreed as follows:

 

1.             Section 3(d) of the Agreement is hereby amended in its entirety
to read as follows:

 

“(d) Equity Awards.  Promptly following a Triggering Event, SF shall issue to
Executive under the Long Term Incentive Plan (as described in the Company’s
Modified Fourth Amended Joint Plan of Reorganization under Chapter 11 of the
Bankruptcy Code, as it may be further amended, filed on April 1, 2010 in the
United States Bankruptcy Court for the District of Delaware (the “Plan”))
restricted shares of SF Common Stock and options to purchase shares of common
stock in an amount and with such vesting and other terms as mutually agreed to
by the Chief Executive Officer and the Board.”

 

2.             Section 4(c)(iv) is hereby amended to by adding the following
proviso at the end thereof:

 

“; provided, however, that any such occurrence resulting directly from the
consummation of the transactions contemplated by the Plan shall not be deemed to
constitute ‘Good Reason’.”

 

3.             Exhibit A to the Agreement is hereby amended in its entirety to
read as provided in Exhibit A to this Amendment.

 

 

4.             This Amendment shall become effective upon the entry of an order
of the United States Bankruptcy Court for the District of Delaware, pursuant to
11 U.S.C. § 365, authorizing the assumption hereof, which order is contemplated
to be part of an order confirming the Plan, pursuant to 11 U.S.C. § 1129.  Until
such time as an order authorizing such assumption is entered, the Agreement
shall remain in full force and effect.

 

5.             Except as set forth in this Amendment, the Agreement remains in
full force and effect.

 

(Signature page follows)

 

--------------------------------------------------------------------------------


 

 

 

/s/ Louis Koskovolis

 

 

Louis Koskovolis

 

 

 

 

 

 

 

 

SIX FLAGS, INC.

 

 

SIX FLAGS OPERATIONS INC.

 

 

SIX FLAGS THEME PARKS INC.

 

 

 

 

 

 

 

By:

/s/ Mark Shapiro

 

 

Name:

Mark Shapiro

 

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Annual Bonus Parameters

 

Definitions:

 

“Performance Parameters” shall mean the following, as determined annually by the
Board:

 

(a) Budgeted Adjusted EBITDA:  Total budgeted Adjusted EBITDA (as defined in the
Company’s earnings releases).

 

(b) Budgeted Free Cash Flow:  Total Budgeted Free Cash Flow (as defined in the
Company’s earnings releases).

 

(c) Budgeted Attendance:  Total budgeted attendance.

 

(d) Budgeted In-Park Net Revenue Per Capita:  Total budgeted in-park net revenue
per capita.

 

(e) Budgeted Sponsorship Revenue:  Total budgeted sponsorship revenue.

 

Rules for Calculation of Annual Bonus:

 

Any annual bonus payable under Section 3(b) of this Agreement, shall be
determined annually by the compensation committee of the Board (the “Committee”)
in accordance with the rules below.  All determinations by the Committee shall
be final and binding on Executive.  All Adjusted EBITDA and other bonus targets
shall be determined by reference to the Company’s Budget for each year as
approved by the Board.  The Committee shall work with the Chief Executive
Officer to determine appropriate bonus targets for any items that are not
specifically contained in the Company’s Budget each year.

 

1. Subject to the other rules, the Performance Parameters shall be weighted as
follows in determining the amount of the annual bonus:  Budgeted Sponsorship
Revenue:  50% and 12.5% for each of the remaining Performance Parameters.

 

2. No annual bonus whatsoever shall be payable in respect of a given fiscal year
if actual Adjusted EBITDA for such year is less than 90% of Budgeted Adjusted
EBITDA, provided that if actual Sponsorship Revenue equals or exceeds 100% of
Budgeted Sponsorship Revenue for the fiscal year, Executive shall be entitled to
receive 50% of the Target Bonus.

 

3. If actual results for a given Performance Parameter are less than 90% of the
Performance Parameter, no amount shall be payable in respect of such Performance
Parameter.

 

4. If actual Adjusted EBITDA for a given fiscal year equals or exceeds 90% of
Budgeted Adjusted EBITDA, and the results for any given Performance Parameter
(including Budgeted Adjusted EBITDA) equals or exceeds 90% of the Performance
Parameter, then the amount payable in respect of such parameter shall be
determined by multiplying the product of the Target Bonus and the weight
ascribed to the Performance Parameter in Rule 1 above by the appropriate
multiplier below:

 

--------------------------------------------------------------------------------


 

Multiplier

 

Performance Level

 

 

 

0.5

 

Actual Performance equals 90% of the Performance Parameter (including Budgeted
Adjusted EBITDA)

 

 

 

0.75 

 

Actual Performance equals 95% of the Performance Parameter (including Budgeted
Adjusted EBITDA) 

 

 

 

1.0

 

Actual Performance equals 100% of the Performance Parameter (including Budgeted
Adjusted EBITDA)

 

 

 

1.5

 

Actual Performance equals 105% of the Performance Parameter (including Budgeted
Adjusted EBITDA)

 

 

 

2.0

 

Actual Performance equals or exceeds 110% of the Performance Parameter
(including Budgeted Adjusted EBITDA)

 

 

 

Determined by interpolation between 0.5 and 2.0

 

Actual Performance exceeds 90% but is below 110% of the Performance Parameter
(including Budgeted Adjusted EBITDA)

 

5. If Executive’s employment with the Company ceases upon expiration of the
Term, Executive shall be entitled to a lump sum payment, within ten
(10) business days, equal to the Target Bonus for Executive for the year of
termination pro-rated based on the number of days from the beginning of the year
through the Date of Termination divided by the total number of days in the year
of termination.

 

--------------------------------------------------------------------------------

 